Campbell, O. J.,
delivered the opinion of the court.
The appointment of a receiver without notice to the de*699fendants, and before answer, or even service of process, was not justified by the facts stated; and, besides, the order appointing the receiver was too broad, in embracing the publication of a daily and weekly newspaper — rather a novel business for a chancery court to engage in. The bill presents a case for the aid of chancery to enable the creditors to obtain their rights by subjecting the assets of the debtor to the payment of the judgments as prayed, but the rights of the complainants could have been preserved, and the danger of transfer of property apprehended, been averted by injunction, and without resorting to the harsh means of an order for a receiver before process and without notice. There is less objection to appointing a receiver without notice now, under the law which requires a bond of the complainant in such cases, than before. Code of 1892, § 575.

Decree reversed and appointment vacated.

Judge Woods takes no part in this decision.